DETAILED ACTION
This action is responsive to the RCE filed 3/25/21.
Claims 1-3, 6-8, 10, 13-17 and 19 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem et al. (US 20100114086, “Deem”).
Regarding claim 1, Deem teaches a method of treating or preventing a recalcitrant HPV infection (Par. 92. ‘warts’ are inherently caused by an HPV infection, therefore treating warts inherently is treating an HPV infection), said method comprising administering to a subject having a recalcitrant HPV infection (Par. 92, e.g. person 
In the alternative, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to utilize the method for treating HPV infection disclosed by Deem to treat recalcitrant warts which have persisted for at least a year, since one of ordinary skill in the would naturally try different known techniques for curing warts when trying to cure a recalcitrant wart. Hence it would be obvious to pick a known technique (ie. The technique disclosed by Deem) from a finite number of predictable solutions for curing HPV infections (Deem and other disclosed techniques known in the art) with a reasonable expectation of success. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Deem fails to teach wherein the microwave energy is administered at one or more doses of 1W to 10W for 1s to 5s.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize the energy doses and treatment times delivered to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would have understood power and treatment time to be result effective variables at the time that the invention was made since these parameters effect the amount of energy delivered to HPV infected tissue and the maximum temperature rise within this tissue. Therefore, one of ordinary skill in the art would have naturally experimented with different power ranges and treatment times in order to arrive at an optimal balance between the destruction of HPV viral particles and unwanted damage to non-target tissues. Further, one of ordinary skill in the art would have had a reasonable expectation of success as microwave energy had previously been shown to be especially efficacious in the destruction of the HPV virus as demonstrated by Hong-Xia et al. Detection with the Polymerase Chain Reaction of Human Papillomavirus DNA in Condylomata Acuminata Treated with CO2 Laser and Microwave, provided with office action dated 8/20/20. 
Regarding claim 2, Deem further teaches wherein the treatment comprises repeated rounds of treatment with microwave energy (Pars. 97, 175).
Regarding claim 3, Deem fails to teach the recalcitrant HPV infection has failed at least two other treatments selected from the group consisting of a salicylic acid-based treatment a laser treatment cryotherapy, needling, and surgical excision.
The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to utilize the method for treating HPV infection disclosed by Deem to treat recalcitrant warts which have failed other treatment modalities including those claimed, since one of ordinary skill in the would naturally try other techniques for treating HPV after other treatment modalities had failed. Hence it would be obvious to pick a known technique (ie. The technique disclosed by Deem) from a finite number of predictable solutions for curing HPV infections (Deem and other disclosed techniques known in the art) with a reasonable expectation of success. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Deem further teaches wherein the microwave energy has a frequency between about 500MHz and about 200GHz; between about 900MHz and about 100GHz; or between about 5GHz to about 15GHz (Par. 109).
Regarding claim 7, Deem further teaches wherein the microwave energy has a frequency of about 8GHz (Par. 109).
Regarding claims 8 and 10, Deem fails to teach wherein the microwave energy is applied at an energy of between 1J and about 50J; or wherein the microwave energy is applied at 10W for 5s.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art to optimize the energy doses and treatment times delivered to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Deem further teaches the method being a method for treatment of a lesion (Par. 92, a wart can be considered a lesion), wherein the therapeutically effective and/or immunostimulatory amount or dose of microwave energy is administered to the lesion, wherein the microwave energy induces an immune response, cauterises, coagulates, shrinks, blocks, ablates, damages, irritates, inflames, or otherwise interferes with the normal operation of the capillaries supplying blood to the lesion (Par. 55).
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem in view of Eggers et al. (US 20060020312, “Eggers”).
Regarding clam 13, Deem fails to teach wherein the dose or amount of microwave energy produces, induces, elevates an immune response and/or levels of heat shock factor (HSF) to stimulate production of a heat shock protein, in or near the tissue.
Eggers teaches a microwave applicator (Par. 228) that can be used to induce heat shock proteins (Pars. 125-147) so as to stimulate an immune response against cancers and infectious agents (Pars. 32, 146).
In view of Eggers, it would have been obvious to one of ordinary sill in the art at the time that the invention was made to further modify Deem, as modified, by configuring the device to induce heat shock proteins tissues in order to stimulate an immune response against cancers and infectious agents, as taught by Eggers. 
Regarding claim 14, Deem, as modified, further teaches wherein the heat shock protein is selected from the group consisting of HSP90, HSP72, HSP70, HSP65. HSP60, HSP27, HSP16, and any another heat shock protein (See Eggers, par. 136).
Regarding claim 15, Deem, as modified, further teaches wherein the immune response is a cell and/or cytokine based immune response (See Eggers, Par. 136, ‘The cellular response to a heat shock  […]’).
Regarding claim 16, Deem, as modified, further teaches wherein the microwave energy promotes an association between the elevated heat shock protein and the infected tissue so as to elicit an immune response against the infection (See Eggers, Par. 66).
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem in view of Boynton et al. (US 20030225441, “Boynton”).
Regarding claim 19, Deem teaches a method for treatment of a viral lesion (Par. 92, warts are inherently viral lesions) said method comprising administering a therapeutically effective amount or dose of microwave energy to a viral lesion or tissue susceptible to the formation of a HPV lesion (Abstract, par. 92). Deem fails to explicitly teach wherein the microwave energy causes the denaturing of viral particles within the lesion thus exposing antigenic sites stimulating an immune response.
Boynton teaches a method which comprises providing a therapeutically effective dose of energy to a viral lesion (Par. 13, ‘human papilloma virus’) wherein the energy causes the denaturing of viral particles within the lesion thus exposing antigenic sites and stimulating an immune response that destroys all viral particles not destroyed by the heat treatment (Par. 15).
In view of Boynton, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Deem by utilizing the microwave energy to denature viral particles within a viral lesion, such as a wart, in order to .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 2/22/21, with respect to the rejection of claims 17 and 19 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  Therefore the rejection under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant's arguments filed 2/22/21 with respect the prior art rejection of the claims over Deem have been fully considered but they are not persuasive.
While applicant has amended the claims to include an energy delivery power and treatment time range, it has been held to be within the ordinary skill in the art to optimize result effective variables absent unexpected results (See MPEP 2144.05(II)). Therefore, considering Deem already teaches using microwave energy for the treatment of HPV, the determination of optimal energy doses is seen to be within an ordinary skill in the art and therefore not a patentable distinction over Deem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794